EXHIBIT 99.6 Connecticut Natural Gas Corporation Financial Statements (Unaudited) For the Three Months Ended March 31, 2011 and 2010 Table of Contents March 31, 2011 and 2010 Financial Statements (Unaudited) Page(s) Statements of Income 1 Statements of Comprehensive Income 1 Balance Sheets 2 Statements of Cash Flows 4 Statement of Changes in Common Stock Equity 5 Connecticut Natural Gas Corporation Statements of Income (Unaudited) Three months ended March 31, (Thousands) Operating Revenues Sales and services $ $ Operating Expenses Natural gas purchased Other operating expenses Maintenance Depreciation and amortization Other taxes Total Operating Expenses Operating Income Other (Income) ) ) Other Deductions Interest Charges, Net Income Before Income Taxes Income Taxes NetIncome Less: Preferred Stock Dividends 13 13 Earnings Available for Common Stock $ $ Connecticut Natural Gas Corporation Statements of Comprehensive Income Three months ended March 31, (Thousands) Net Income $ $ Other Comprehensive Income (Loss), Net of Tax 12 (8 ) Comprehensive Income $ $ 1 Connecticut Natural Gas Corporation Balance Sheets (Unaudited) March 31, December 31, (Thousands) Assets Current Assets Cash and cash equivalents $ $ Accounts receivable and unbilled revenues, net Affiliated accounts receivable Affiliated note receivable - Natural gas in storage, at average cost Derivative assets 95 Accumulated deferred income taxes - Prepayments and other current assets Total Current Assets Utility Plant, at Original Cost Natural gas Less accumulated depreciation Net Utility Plant in Service Construction work in progress Total Utility Plant Other Property and Investments, Net Regulatory and Other Assets Regulatory assets Unfunded future income taxes Deferred income taxes Deferred purchased gas costs - Pension and other postretirement benefits Other Total regulatory assets Other assets Goodwill Other Total other assets Total Regulatory and Other Assets Total Assets $ $ 2 Connecticut Natural Gas Corporation Balance Sheets (Unaudited) March 31, December 31, (Thousands) Liabilities Current Liabilities Current portion of long-term debt $ $ Accounts payable and accrued liabilities Accounts payable, natural gas purchased Accounts payable to affiliates Interest accrued Taxes accrued Other Total Current Liabilities Regulatory and Other Liabilities Regulatory liabilities Pension and other postretirement benefits Accrued removal obligation Other Total regulatory liabilities Other liabilities Deferred income taxes Pension and other postretirement benefits Asset retirement obligation Other Total other liabilities Total Regulatory and Other Liabilities Long-term debt Total Liabilities Commitments Preferred Stock Preferred stock Common Stock Equity Common stock Capital in excess of par value Retained (deficit) earnings ) Accumulated other comprehensive income 29 17 Total Common Stock Equity Total Liabilities andEquity $ $ 3 Connecticut Natural Gas Corporation Statements of Cash Flows (Unaudited) Three months ended March 31, (Thousands) Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities Depreciation and amortization Amortization of regulatory and other assets and liabilities ) Deferredincome taxes and investment tax credits deferred, net ) ) Pension expense Changes in current operating assets and liabilities Accounts receivable and unbilled revenues, net ) ) Inventories Prepayments and other current assets ) Accounts payable and accrued liabilities ) ) Interest accrued Taxes accrued Other current liabilities ) Changes in other assets Changes in other liabilities ) Net Cash Provided by Operating Activities Investing Activities Utility plant additions ) ) Loan to parent ) - Investments, net (1
